DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Pham (US PG Pub. 2014/0308138) in view of Koyama (US PG Pub. 2010/0178175).
Regarding claim 1, Pham discloses a control module (20, Fig. 5) for a refrigeration system, the control module comprising: a startup mode control module (programs 64) that receives a request to turn on a compressor (602, Fig. 6) of the refrigeration system (paragraph 59), receives an off time of the compressor (606) and an ambient temperature (604) during the off time (paragraph 60), determines whether the off time and the ambient temperature during the off time indicate that the compressor is in a flooded condition (608, Fig. 6, determine amount of liquid present within the compressor; paragraph 62), and selects, based on the determination, between a normal startup mode (614) and a flooded startup mode (612); and a compressor control module (control module programs 64 that control the compressor) that operates the compressor in the normal startup mode (614) in response to the startup mode control module selecting the normal startup mode, operates the compressor in the flooded startup mode (612) in response to the startup mode control module selecting the flooded startup mode, transitions from the flooded startup mode to the normal startup mode after a predetermined period associated with operating in the flooded startup mode (system operates in flooded mode for a period of time depending on the level of flooding and then transitions to normal mode; paragraphs 67-68) and operates the compressor at a first speed in the normal startup mode and operates the compressor at a second speed less than the first speed in the flooded startup mode (multistage compressor is preferable to apply the flooded start control in a lower capacity stage; paragraph 112).
Alternatively, if Applicant is not convinced Pham teaches the compressor operates at a first speed in the normal startup mode and operates the compressor at a second speed less than the first speed in the flooded startup mode, Koyama teaches it is known for a compressor to be configured to operate at a first speed in the normal startup mode and operates the compressor at a second speed less than the first speed in the flooded startup mode (paragraphs 11 and 32-34) that prevents water hammer phenomenon during startup allowing the motor size and weight to be reduced (paragraphs 7-9 and 16). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the control module for a refrigeration system of Pham to have the compressor control module operate the compressor at a first speed in the normal startup mode and operate the compressor at a second speed less than the first speed in the flooded startup mode taught by Koyama in order substitute known types of flooded start control to efficiently start the compressor while avoiding the water hammer phenomenon leading to a smaller and lighter system. 
Regarding claim 2, Pham discloses the control module of claim 1, wherein the compressor is a variable speed compressor (paragraph 111).
Regarding claim 4, Pham as modified discloses the control module of claim 1, wherein the second speed is selected according to at least one of the off time and the ambient temperature (paragraph 62) and Koyama further teaches wherein the second speed is selected according to at least one of the off time and the ambient temperature (paragraphs 41-43).
Regarding claim 5, Pham discloses the control module of claim 1, wherein the startup mode control module selects the flooded startup mode when the off time is greater than an off time threshold (paragraph 70).
Regarding claim 6, Pham discloses The control module of claim 1, wherein the startup mode control module selects the flooded startup mode when the ambient temperature is less than a temperature threshold (amount of liquid determined by ambient temperature; paragraph 62; which would produce more liquid at a lower ambient temperature leading to an amount of liquid exceeding a threshold 610 that determines whether to operate in normal or flooded startup mode).
Regarding claim 7, Pham as modified discloses the control module of claim 1 but does not explicitly teach a vehicle comprising the control module of claim 1.
Koyama teaches a vehicle comprises the refrigeration system (paragraph 1) that one of ordinary skill in the art would recognize as allowing for use in vehicle applications. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Pham to be used in a vehicle taught by Koyama in order to provide the refrigeration system to provide cooling to a vehicle and expected results.
Regarding claim 8, Pham discloses the control module of claim 1, wherein the startup mode control module selectively performs stator heating (activate CCH, Fig. 18) prior to operating the compressor, wherein performing the stator heating includes providing power to a stator of a motor of the compressor (paragraph 58) when the compressor is off.
Regarding claim 9, Pham discloses the control module of claim 8, wherein selectively performing the stator heating includes performing the stator heating prior to receiving a request to turn on the compressor (when system is off and begins with control in Fig. 18 and threshold meets step 1810).
Regarding claim 10, Pham discloses the control module of claim 8, wherein selectively performing the stator heating includes performing the stator heating in response to the startup mode control module selecting the flooded startup mode (1908; Fig. 19).
Regarding claim 11, Pham discloses the control module of claim 1, wherein: the startup mode control module selects the normal startup mode (614) based on a determination that the off time and the ambient temperature do not indicate that the compressor is in the flooded condition (when the threshold is not met in step 610).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Pham (US PG Pub. 2014/0308138) in view of Koyama (US PG Pub. 2010/0178175), further in view of Pham et al. (US PG Pub. 2013/0240043).
Regarding claim 3, Pham ‘138 as modified discloses the control module of claim 1, and further teaches control parameters can be selected according to compressor pumping capabilities but is silent regarding the first speed is selected according to a capacity need of the refrigeration system and the second speed is selected according to a minimum speed of the compressor sufficient to operate the compressor under maximum load.
Pham ‘043 teaches the concept of a compressor being operated at variable speed to vary capacity according to the refrigeration load (paragraph 4) and during a flooding condition, the compressor speed is limited to the compressor’s cooling capacity rating speed (paragraphs 51, 52) that allows the system to operate the compressor according to optimal operation parameters to protect against flood back and overheat problems (paragraph 74). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Pham ‘138 to have the first speed is selected according to a capacity need of the refrigeration system and the second speed is selected according to a minimum speed of the compressor sufficient to operate the compressor under maximum load taught by Pham ‘043 in order to control the compressor according to sensed parameters to protect against flood and overheat conditions.
Allowable Subject Matter
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14 and 15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not show "the startup mode control module determines whether stator heating was performed during the off time and within a predetermined period prior to receiving the request to turn on the compressor, and selects the normal startup mode in response to a determination that the stator heating was performed during the off time and within the predetermined period regardless of whether the off time and the ambient temperature indicate that the compressor is in the flooded condition" recited in claim 12 and “a startup control module that… determines whether stator heating was performed during the off time and within a predetermined period prior to receiving the request to turn on the compressor, and selects between a normal startup mode and a flooded startup mode based on the determination of whether the stator heating was performed during the off time and within the predetermined period regardless of whether the off time and the ambient temperature indicate that the compressor is in the flooded condition” recited in claim 14. The closest prior art of record (Pham--US PG Pub. 2014/0308138) discloses a startup control module with many of the limitations claimed, but not including the combination of technical features in the arrangement as claimed. Although it is well known to provide stator heating of the compressor depending on ambient temperature and time since last operation of the compressor (Penn, II et al. US PG Pub. 2016/0061504), there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate the startup control module including the features as claimed. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in claims 12 and 14. Claims 13 and 15 are indicated allowable at least for their dependency to claims 12 and 14.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763